 COASTAL TANK LINES, INC.Coastal Tank Lines, Inc.'andInternational Unionof United Brewery,Flour,Cereal,Soft Drink andDistilleryWorkers of America,AFL-CIO and itsLocal Union No.10, PetitionerandDistrict No.12, International Association of Machinists andAerospace Workers,AFL-CIO,Petitioner. Cases5-RC-5946 and 5-RC-5952August 17, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING, AND ZAGORIAUpon separate petitions duly filed under Section9(c)of the National Labor Relations Act, asamended, a consolidated hearing was held beforeDavid Kayton, HearingOfficer of the NationalLabor Relations Board.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers in connec-tion with these cases to a three-member panel.The Hearing Officer's rulings made at the hearingare free from prejudicial error and are hereby af-firmed.Upon the entire record in these cases, includingthe briefs filed by the Employer and the Intervenor,Petroleum, Construction, Tankline Drivers and Al-liedEmployees, Local Union 311, affiliated withtheInternationalBrotherhoodofTeamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, the Board finds:1.The Employer is engaged in commerce withinthe meaning of the Act.2.The labor organizations involved claim torepresent certain employees of the Employer.3.No question affecting commerce exists con-cerning the representation of employees of the Em-ployers within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act for the following reasons.The petition in Case 5-RC-5946, filed by Inter-national Union of United Brewery, Flour, Cereal,SoftDrink and DistilleryWorkers of America,AFL-CIO, and its Local Union No. 10, hereinreferred to as the Brewery Workers, on March 31,1967, seeks to represent a unit of drivers, helpers,mechanics, and servicemen at the Employer'sPenningtonAvenue, Baltimore,Maryland, ter-minal.In Case 5-RC-5952, District No. 12, Inter-national Association of Machinists and AerospaceWorkers, AFL-CIO, herein referred to as theIAM, seeks in its petition filed on April 6, 1967, torepresent a unit of mechanics, helpers and ser-vicemen, excluding the drivers, at the same ter-minal. The Employer and the Intervenor moved toIThe name of the Employer appears in the caption as corrected at theheanng.113dismiss the petitions on the grounds that (1) an ex-isting contract between them constitutes a bar, and(2) the employees whom the Petitioners seek torepresent are presently included within a multiem-ployer bargaining unit which is alone appropriate.The employees involved in the instant proceedingwere for several years prior to 1966 employed byHess Oil and Chemical Corporation, and wererepresented by the Intervenor, and its predecessor,Teamsters Local 303, under successive collective-bargaining agreements which covered only thatCompany's Pennington Avenue terminal tank hauloperations. The most recent single-terminal agree-ment terminated May 31, 1966. Pursuant to a sub-sequent strike-settlement agreement between Hessand the Teamsters, the Employer, in August 1966,acquiredHess'PenningtonAvenue tank hauloperations and extended to the terminal employeesan option to accept employment with the Employer.Availing themselves of this option, 37 of the 51Hess employees transferred to the Employer,retaining the seniority they had acquired underHess.The Employer, and other companies engaged inhauling liquid products in tank trucks, are membersof a multiemployer association, known as the East-ern Labor Advisory Association, hereinafter calledthe Association. Collective bargaining on behalf oftheAssociationmembers is conducted by anegotiating committee and executive secretaryunder authorization of signed powers of attorney,and the Association articles and bylaws bind the in-dividualmembers to accept any agreements ap-proved by a majority of the members. The Em-ployer's only other employees in Baltimore, em-ployed at its Waterview Avenue terminal, wererepresented by the Intervenor and covered by amultiemployer contract called the Eastern AreaTank Haul Agreement between the Associationand various local unions, including the Intervenor,affiliatedwith the Eastern Conference of Team-sters, effective from November 1, 1963, until Oc-tober 31, 1966. In August 1966 the PenningtonAvenue terminal employees involved herein, in-cluding those formerly employed by Hess, thosesubsequently hired from outside, and others trans-ferred from the Waterview terminal, were, by agree-ment between the Employer and the Intervenor,brought within the coverage of the Eastern AreaTank Haul Agreement. Thereafter, they receivedthewage rates provided by, and processedgrievances under, that agreement.Prior to the commencement of negotiations for anew Eastern Area Tank Haul Agreement, all em-ployees covered by the expiring agreement, includ-ing the Pennington Avenue terminal employees,167 NLRB No. 20 114DECISIONSOF NATIONALwere invited by their union representatives to sub-mit proposals for contract changes. In October1966 the Eastern Conference of Teamsters sub-mitted to the Associations its proposals for contractchanges. Negotiations proceeded, with representa-tives of the Employer and the Pennington Avenueemployees participating, throughout October andinto the first week of November, at which timethere is evidence that the parties arrived at agree-ment on terms and conditions for a new EasternTankHaulAgreement to be effective fromNovember 1, 19661 2 until November 1, 1969. Theagreement was ratified by local members, those atPennington Avenue participating; and after con-tract supplements covering certain conditions at in-dividual terminals were agreed to,3 the entire newEastern Area Tank Haul Agreement was formallyexecuted on April 27, 1967.The facts set forth above show that, for the lastseveral years during which the employees here in-volvedwere employed by Hess, they wererepresented by the Intervenorin a single-employerunit of all employees at the Pennington Avenue ter-minal. No question of representation was raised asto them before the insulated period, or during the 2-'There was testimony, and it seems clear, that the NovemberI, 1967,date on the last page of the copy of this agreement in evidence is a clericalerror3Evidence or such supplements applicable to Pennington Avenue em-ployees consists of (1) memo dated January 20,1967, entitled"Agree-ment re Teamsters Local 311," signed by the Executive Secretary of theAssociation and a representative of the Eastern Conference of Teamsters,providing that "This will serve to confirm our understanding that themembers of the EasternLabor Advisoryhave agreed that the EasternArea Tank Haul Agreement will provide" certain specific provisions as toguaranteed number of hours of work a week,and the rate of pay for over-time, and stating,All other provisions of the Eastern Area Tank TruckLABOR RELATIONS BOARDmonth period after the termination, of the last col-lective-bargaining agreement between Hess and theIntervenor covering that unit. Thereafter, in August1966, when they became employees of the Em-ployer, they were, by agreement between their col-lective-bargaining representative and the Employer,included in the multiemployer unit and covered bythe expiring contract for that unit. In the followingmonths they were included in the group bargainingfor the new contract covering the multiemployerunit. In these circumstances, it is apparent that formany months before the time the petitions hereinwere filed requesting elections in units limited to theemployees of the Employer at this terminal, theEmployer and the Intervenor had taken definitiveaction to include these employees in group bargain-ing for the multiemployer Association unit.Wetherefore find that the requested units are inappro-priate,4and we shall dismiss the petitions.5ORDERIt is hereby ordered that the petitions in Cases5-RC-5946and 5-RC-5952 be,and they herebyare, dismissed.Agreement will remain as agreed upon", (2) a "maintenance addendum"for Coastal Tank Lines in the Baltimore area dated January 23, 1967,setting forth the wage scales for several classifications of mechanics, and(3) an "Agreement"between Coastal Tank Lines and the Intervenordated March 6, 1967,dealing with rotation of overtime and vacation payof driversand shopmen6 In view of our Decision herein, we find it unnecessary to, and there-fore do not, decide the contract bar issue raised by the Employer and theIntervenor5We therefore grant the motions of the Employer and the Intervenor todismiss the petitions